UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4684


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHARONE WHITE, a/k/a Junebug,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cr-00392-RLW-2)


Submitted:   September 22, 2010          Decided:   September 30, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Amy L. Austin, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.     Neil H. MacBride, United
States Attorney, Michael A. Jagels, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sharone    White       appeals        his     conviction   and    70   month

sentence for one count of conspiracy to distribute and possess

with intent to distribute controlled substances in violation of

21 U.S.C. § 846 (2006), and one count of possession with intent

to distribute heroin and aiding and abetting in violation of 21

U.S.C. § 841 (2006) and 18 U.S.C. § 2 (2006).

          Counsel    has        filed   a       brief    pursuant    to    Anders   v.

California,   386   U.S.   738     (1967),        and    certified   that    she    has

identified no meritorious issues for appeal, with the exception

of the claim that White’s sentence was procedurally unreasonable

because the district court did not offer an adequate explanation

for the sentence.     The Government has responded, and White has

filed a pro se supplemental brief.                For the reasons that follow,

we affirm in part, vacate in part, and remand.



                           I.      Batson Challenge

          White first questions whether the district court erred

in denying his (and his co-defendant, Antoine Robinson’s *) second


     *
       White and Robinson both appealed their convictions and
sentences, and their appeals were initially consolidated.
Because counsel for White has raised claims on appeal in both an
Anders   and   traditional  format,   the   appeals  have   been
deconsolidated.



                                            2
challenge       made      pursuant      to    Batson v.         Kentucky,         476   U.S.   79

(1986).        After the district court reinstated a juror pursuant to

a Batson challenge, White sought to challenge an earlier strike

that, at the time, had gone unchallenged.                           The Government argued

the strike was proper because the potential juror was a social

worker and might be more sympathetic to a criminal defendant.

               The     Equal     Protection           Clause    prohibits         the   use    of

peremptory challenges based solely on race or gender.                                    Batson,

476 U.S. at 86; J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127

(1994).          Great      deference        is       given    to    a     district      court’s

determination of whether a peremptory challenge was based on a

discriminatory motive, and the court’s ruling is reviewed for

clear error.              Jones v. Plaster, 57 F.3d 417, 421 (4th Cir.

1995).     If, in response to a Batson challenge, the Government

offers     a    race-neutral         explanation          for       the    strike,      and    the

defendant does not argue the explanation was pretextual, we have

held that the challenge is waived.                       See Davis v. Baltimore Gas &

Elec. Co., 160 F.3d 1023, 1027 (4th Cir. 1998).                               Here, no such

argument       was   raised,      and    we       find    the    Batson      claim      was    not

preserved.           In    any   event,       after      review       of    the    record,      we

conclude that the district court did not clearly err in failing

to reinstate the stricken member of the venire.




                                                  3
                      II.    Sufficiency of the Evidence

             Counsel questions whether the evidence was sufficient

to convict White of conspiracy to distribute and possess with

intent to distribute heroin.            We conclude it was.

             “A     defendant     challenging           the    sufficiency    of    the

evidence faces a heavy burden.”                   United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007).                   We review a sufficiency of the

evidence challenge by determining whether, viewing the evidence

in   the    light   most    favorable       to    the   government,   any     rational

trier of fact could find the essential elements of the crime

beyond a reasonable doubt.             United States v. Collins, 412 F.3d

515, 519 (4th Cir. 2005).             We will uphold the jury’s verdict if

substantial evidence supports it, and will reverse only in those

rare cases of clear failure by the prosecution.                         Foster, 507

F.3d   at    244-45.        We   do   not    review      the    credibility    of   the

witnesses and assume that the jury resolved all contradictions

in the testimony in favor of the government.                    Id. at 245.

             To prove conspiracy to distribute and to possess with

intent to distribute a controlled substance, the government must

establish “beyond a reasonable doubt that:                       ‘(1) an agreement’

to distribute and ‘possess [heroin] with intent to distribute

existed between two or more persons; (2) the defendant knew of

the conspiracy; and (3) the defendant knowingly and voluntarily



                                            4
became a part of this conspiracy.’”                           United States v. Yearwood,

518    F.3d     220,       225-26       (4th Cir.)        (quoting         United          States     v.

Burgos,    94       F.3d    849,     857      (4th Cir. 1996)             (en        banc)),       cert.

denied,       129     S.    Ct.      137      (2008).              Nonetheless,            because     a

conspiracy      is,        “[b]y    its       very      nature      . . .       clandestine          and

covert,”       proving         its       existence            is     often           done     through

circumstantial             evidence          “and       the    context          in         which     the

circumstantial evidence is adduced.”                            Burgos, 94 F.3d at 857.

Accordingly, the government “need not prove that the defendant

knew    the     particulars             of     the       conspiracy            or     all     of     his

coconspirators” or that his connection to the conspiracy was

anything       more        than     “slight.”             Id.       at     858,        861.          The

“[c]ircumstantial           evidence         sufficient        to     support         a    conspiracy

conviction         need     not     exclude         every     reasonable             hypothesis       of

innocence,      provided          the    summation        of       the   evidence           permits    a

conclusion of guilt beyond a reasonable doubt.”                                 Id. at 858.

              We     have     reviewed         the       record,         and        find    that     the

evidence against White, including a video and audio recording of

White selling heroin to a confidential police informant, was

more than sufficient to sustain the jury’s verdict.




                                                    5
                III. Motion to Strike Expert Testimony

          Counsel questions whether the district court erred in

denying White’s motion to strike Alcohol, Tobacco, and Firearms

(“ATF”) Agent Daniel Board’s testimony, which referred to prior

testimony given about the amount of currency found on White’s

person when he was arrested.             Board referred to the $2700 in

currency White possessed as indicative of proceeds from a drug

distribution operation.

          A district court’s evidentiary rulings are entitled to

substantial deference and will only be reversed for abuse of

discretion.      United   States    v.    Benkahla,      530   F.3d   300,   309

(4th Cir. 2008), cert. denied, 129 S. Ct. 950 (2009).                  We will

find that discretion to have been abused only when the district

court acted arbitrarily or irrationally.           Id.

          The    record   reveals    that    the   arresting     officer     had

previously testified that White possessed a significant amount

of currency when he was arrested.           Although the officer did not

specifically state that White possessed $2700, the officer did

testify that White had “over $2000” when he was arrested.                     We

conclude that the district court did not abuse its discretion by

denying White’s motion to strike.




                                     6
                         IV.    Firearms Enhancement

            Counsel     next    questions       whether     the    district      court

erred by applying a two-level increase to White’s offense level

for possession of a firearm.                  Though White was charged with

firearm offenses, the jury was unable to reach a verdict on

those charges.

            An    appellate         court       reviews      a     sentence          for

reasonableness under an abuse-of-discretion standard.                          Gall v.

United States, 552 U.S. 38, 51 (2007).                    This review requires

consideration      of        both   the        procedural        and     substantive

reasonableness of a sentence.            Id.    First, the court must assess

whether the district court properly calculated the guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented    by   the    parties,        and    sufficiently       explained         the

selected sentence.       Id. at 49-50; see United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009) (same).                An extensive explanation

is not required as long as the appellate court is satisfied

“‘that   [the     district      court]        has   considered         the    parties’

arguments   and   has    a    reasoned    basis     for   exercising         [its]   own

legal decisionmaking authority.’”               United States v. Engle, 592

F.3d 495, 500 (4th Cir. 2010) (quoting Rita v. United States,



                                          7
551 U.S. 338, 356 (2007)), petition for cert. filed, 78 U.S.L.W.

3764   (U.S.    2010)      (No.   09-1512).       Even      if    the     sentence     is

procedurally       reasonable,       we   must    consider        the     substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards     set    forth    in   § 3553(a).”            United    States       v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

              Under U.S. Sentencing Guidelines Manual § 2D1.1(b)(1),

a district court must increase a defendant’s offense level two

levels   if    the     defendant    possessed     a    firearm      during       a    drug

offense.      USSG § 2D1.1(b)(1).             The enhancement is proper when

“the weapon was possessed in connection with drug activity that

was part of the same course of conduct or common scheme as the

offense of conviction.”           United States v. Manigan, 592 F.3d 621,

628-29 (4th Cir. 2010) (internal quotation marks omitted).

              Whether      the    district     court    properly        applied        the

enhancement      under     USSG    § 2D1.1(b)(1)       is   reviewed       for       clear

error.        United     States     v.    McAllister,       272    F.3d     228,       234

(4th Cir. 2001).           Under a clear error standard of review, we

will reverse only if “left with the definite and firm conviction

that a mistake has been committed.”                   United States v. Harvey,




                                          8
532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation marks

omitted).

            Here,     the     record    supports      the   application    of    the

enhancement.      The Government’s informant testified that weapons

were in the house where White and Robinson allegedly distributed

narcotics.       When police executed their search warrant on the

house,    they   discovered         four   firearms     and   ammunition.         The

district     court    did     not    clearly    err    in   determining    that    a

sufficient    link     existed       between   these   firearms    and    the    drug

conspiracy that Robinson and White allegedly furthered, and that

the enhancement was proper.



                 V.     Adequate Explanation of Sentence

            Counsel for White raises one claim that she submits

should be considered on its merits rather than reviewed under

Anders.       Counsel       argues    that,    under    Carter    and    Lynn,    the

district court did not provide an adequate statement of reasons

for imposing the sentence it did on White.                    The Government has

conceded this claim of error, and after reviewing the sentencing

transcript, we concur that the district court did err, and White

preserved    that     error    for     appellate   review.       Accordingly,      we

vacate White’s sentence, and remand for a resentencing in light

of Carter and Lynn.



                                           9
                        VI.     Pro Se Supplemental Brief

               White has filed a pro se supplemental brief in this

court.     He reiterates his attorney’s claim that the district

court did not provide an adequate explanation of his sentence

and makes various claims of error under United States v. Booker,

543 U.S. 220 (2005).             For the reasons stated above, we agree

that the district court should have provided a more detailed

explanation      for    White’s       sentence,      but   find       his    Booker      claim

without merit.

               Finally, in accordance with Anders, we have reviewed

the record in this case and have found no additional meritorious

issues for appeal.             We therefore affirm the district court’s

judgment   with       respect    to    White’s       conviction.            We    vacate    the

judgment with respect to his sentence, and remand.                                This court

requires that counsel inform White, in writing, of the right to

petition   the     Supreme      Court    of    the    United     States          for   further

review.    If White requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for     leave      to     withdraw           from

representation.        Counsel’s motion must state that a copy thereof

was served on White.

               We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented    in        the    materials



                                           10
before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                    11